Per Curiam:
The action was upon defendant’s undertaking to indemnify plaintiff against any loss which he might sustain by virtue of a loan to the Arlin Construction Company, Inc., of $20,000, which said company agreed to repay to plaintiff in installments in accordance with eighteen promissory notes. The defense to said action was that there was concealed from the defendant an agreement between plaintiff and said company by which the latter was to repay to plaintiff out of this loan the sum of $10,000 on a prior indebtedness. There was a conflict in the evidence as to whether or not the agreement to turn over half the loan to the lender was a part of the original transaction in respect to the loan, which should have been disclosed to the surety, or was a subsequently effected arrangement to purchase from the lender a chattel mortgage and a third mortgage on realty. The judgment should, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the event. Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.; Martin, J., dissents. Judgment reversed and new trial ordered, with costs, to appellant to abide one event.